 

Exhibit 10.60

 

ALLONGE

 

Allonge attached to Promissory Note dated September 28, 2012 in the original
principal amount of $34,000,000.00, executed by WATERTON LANSBROOK VENTURE,
L.L.C., a Delaware limited liability company, payable to the order of BANK OF
AMERICA, N.A., a national banking association.

 

Pay to the order of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, without recourse, warranty or representation (except as set forth
in that certain Assignment of Mortgage dated of even date herewith made by Bank
of America, N.A. in favor of General Electric Capital Corporation).

 

  BANK OF AMERICA, N.A., a national banking association         By: /s/ Jared
Rothgeb     Name: Jared Rothgeb     Title: Vice President

 

Dated: March 19, 2014

 

 



 